DETAILED ACTION
Claims 1 through 20 originally filed 17 July 2020. By amendment received 30 March 2021; claims 1, 4, 9, 15, 16, and 18 through 20 are amended. By amendment received 8 October 2021; claims 1, 2, 4, and 17 through 20 are amended. By amendment received 28 February 2021; claims 1, 2, 15, 19, and 20 are amended. By amendment received 18 July 2022 and entered 16 August 2022; claims 1, 5, 8, 19, and 20 are amended and claim 4 is cancelled. Claims 1 through 3 and 5 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered; they are not persuasive.1

Applicant argues that the combined teachings of Reed (US Patent 5,852,626), Hermann et al. (Hermann, US Pub. 2005/0094684), and Bendett et al. (Bendett, US Pub. 2002/0146047) does not teach or render obvious the limitation "Wherein during laser operation the at least one chamfer serves as an aperture stop in order to shape a specific beam profile" because, according to applicant, the combination does not teach the shaping of a specific beam profile in the claimed manner. To support this argument, applicant contends that the aperture stop formed by the chamfer does not shape a specific beam profile.
This argument is not persuasive because Hermann teaches this feature. Specifically, Hermann teaches the use of a chamfer on a rod to provide an aperture (see Hermann, ¶105 describing the aperture formed by chamfering 123 of Figure 12). An aperture restricts the waist diameter of the light propagating within the system (see Hermann, ¶100 describing the general function of an aperture as limiting beam waist). This limiting of beam waist is the manner in which an aperture within a laser produces a specific beam profile. Since Hermann teaches the use of an aperture produced by chamfering the laser rod and since this aperture necessarily shapes a specific beam profile, Hermann teaches this limitation. As such, the argument that the combined teachings of Reed, Hermann, and Bendett do not teach this limitation is not persuasive because the teachings of Hermann incorporated within this combination teach this limitation.
The limitation "Wherein during laser operation the at least one chamfer serves as an aperture stop in order to shape a specific beam profile" was taught by the combined teachings of Reed, Hermann, and Bendett (see below). The argument that this combination does not teach this feature is not persuasive because the aperture of Hermann necessarily provides the claimed function.

Applicant argues that the combination of Reed, Hermann, and Bendett does not teach or render obvious the limitation "The laser medium having a ratio of surface area to volume that is between 2 and 8mm-1" because, according to applicant, the claimed ratio does not expressly appear in the noted references.
This argument is not persuasive because it does not address the rejection. Specifically, this limitation had been rejected as being rendered obvious as a matter of optimizing ranges (MPEP §2144.05) in light of the Officially Noticed facts "it was known in the art that a greater laser medium volume produces greater levels of laser energy" and "it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium" (see Office Act., ¶21). The present argument does not address this obviousness rationale underpinning the rejection as it relates to this limitation and the present argument merely states that the disputed limitation is not taught by the cited prior art. A mere statement that the Office's reliance on common knowledge is unsupported by documentary evidence is not an effective traverse of the rejection under 37 CFR 1.111b (MPEP §2141IV). Since the present argument does not provide a rationale that adequately traverses the rejection as it relates to this limitation, this argument cannot be persuasive.
The limitation "The laser medium having a ratio of surface area to volume that is between 2 and 8mm-1" is rendered obvious by the combined teachings of Reed, Hermann, and Bendett in light of the above noted Official Notice as a matter of routine optimization (see below). Applicant's argument that the cited references do not expressly teach this range is not persuasive because the range is rejected as an obvious matter of optimization of ranges.

Applicant argues that the combination of Reed, Hermann, and Bendett does not teach or render obvious chamfering of a phosphate glass laser rod because, according to applicant, chamfering of phosphate glass is not obvious. To support this argument, applicant contends that phosphate glass is very fragile and that usual manufacturing techniques are not applicable to phosphate glasses.
This argument is not persuasive because no evidence has been provided supporting the technical details being alleged and because the technical details alleged are contradicted by Spec.. Specifically, while Spec. agrees that phosphate glasses are fragile (see Spec., ¶53), Spec. does not indicate that this feature renders the chamfering of phosphate glass unavailable absent manufacturing techniques only available in Spec.. To the contrary, Spec. identifies Hayden et al. (Hayden, US Patent 4,929,387) as providing an example of a phosphate glass that is useful within the claimed invention and incorporates the disclosure of Hayden by reference (see Spec., ¶51). Hayden discloses phosphate glasses and expressly states that those glasses can be fabricated using standard procedures for cutting, grinding, and polishing optical glass (Hayden, col. 8, lines 61-63). This disclosure of Hayden, which is incorporated by reference into Spec., directly contradicts the argument that usual manufacturing techniques are not applicable to phosphate glasses. Since Spec. directly contradicts applicant's argument, the applicant's argument cannot be persuasive.
The limitations "The light exit surface has a boundary which is defined by at least one chamfer" and "The laser medium further comprising a phosphate glass as a host material" are rendered obvious by the combined teachings of Reed, Hermann, and Bendett (see below). The argument that this combination is not viable because phosphate glasses are too fragile to machine conventionally is not persuasive because this argument is directly contradicted by the original disclosure.

As such, all claims are addressed as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, and 12 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, this claim requires "Wherein the light exit surface has a boundary on all sides which is defined by one of the at least one chamfer and the at least one groove." However, the reference to the "at least one groove" does not have proper antecedent basis because no such groove is introduced in this claim or in parent claim 1. Since this "groove" appears to alternative to a feature strictly required by parent claim 1, it is unclear how this "groove" relates to the device claimed. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, only features of the chamfer within this limitation are considered since that is the alternative set forth in the parent claim.

Regarding claim 11, this claim requires "Wherein the boundary which is defined by one of a circumferential chamfer and a circumferential groove." However, the boundary, as described in parent claim 1, is defined by a chamfer rather than a groove. Since this "groove" appears to alternative to a feature strictly required by parent claim 1, it is unclear how this "groove" relates to the device claimed. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, only features of the chamfer within this limitation are considered since that is the alternative set forth in the parent claim.

Regarding claim 12, this claim requires "[The light exit surface] has boundaries which are defined by one of a plurality of chamfers and a plurality of grooves." However, the boundary, as described in parent claim 1, is defined by a chamfer rather than a groove. Since this "groove" appears to alternative to a feature strictly required by parent claim 1, it is unclear how this "groove" relates to the device claimed. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, only features of the chamfer within this limitation are considered since that is the alternative set forth in the parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 3, and 5 through 20 rejected under 35 U.S.C. 103 as being unpatentable over Reed (US Patent 5,852,626) in view of Hermann et al. (Hermann, US Pub. 2005/0094684) and further in view of Bendett et al. (Bendett, US Pub. 2002/0146047).

Regarding claim 1, Reed discloses, "The laser medium is in a solid state" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium comprises a light exit surface" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20).  "[The light exit surface] through which the laser light exits from the laser medium during laser operation" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20, where the light must exit one of ends 6 in operation).  Reed does not explicitly disclose, "The light exit surface has a boundary which is defined by at least one chamfer."  "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  "Wherein during laser operation the at least one chamfer serves as an aperture stop in order to shape a specific beam profile."  Hermann discloses, "The light exit surface has a boundary which is defined by at least one chamfer" (p. [0105] and Fig. 12, pts. 123).  "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  "Wherein during laser operation the at least one chamfer serves as an aperture stop in order to shape a specific beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann.  In view of the teachings of Reed regarding the use of a chamfered end face and the particular acknowledgement in lines 3 through 8 of column 3 that beam 20 may hit end faces 6 and/or chamfer portions 8 after hitting aperture 19, the additional implementation of the chamfer to provide an aperture as taught by Hermann would enhance the teachings of Reed by indicating that a chamfered portion may also provide an aperture such that the overall beam may be further shaped by the chamfered portion after the initial shaping desired by Reed.
The combination of Reed and Hermann does not explicitly disclose, "The laser medium further comprising a phosphate glass as a host material."  Bendett discloses, "The laser medium further comprising a phosphate glass as a host material" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett.  In view of the teachings of Reed regarding a solid state laser employing a particularly shaped surface, the alternate composition of the laser medium as a particularly doped phosphate glass as taught by Bendett would enhance the teachings of Reed and Hermann by allowing the laser to emit in a particular wavelength range useful for telecommunications while also exhibiting high thermal conductivity.
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "The laser medium having a ratio of surface area to volume that is between 2 and 8mm-1."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, the combination of Reed, Hermann, and Bendett does not explicitly disclose, "Wherein the ratio of surface area to volume of the laser medium is between 2 and 7mm-1."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Reed does not explicitly disclose, "Wherein the light exit surface has a boundary on all sides which is defined by one of the at least one chamfer and the at least one groove."  Hermann discloses, "Wherein the light exit surface has a boundary on all sides which is defined by one of the at least one chamfer and the at least one groove" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann for the reasons provided above regarding claim 1.  

Regarding claim 5, Reed does not explicitly disclose, "Wherein during laser operation the at least one chamfer serves to influence a mode profile during laser operation in a defined manner in order to at least one of bring about specific beam properties of the laser light and improve a beam quality of the laser light."  Hermann discloses, "Wherein during laser operation the at least one chamfer serves to influence a mode profile during laser operation in a defined manner in order to at least one of bring about specific beam properties of the laser light and improve a beam quality of the laser light" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann for the reasons provided above regarding claim 1.  

Regarding claim 6, Reed discloses, "Wherein the laser medium has a longitudinal axis" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium is embodied as a laser rod having a first end face including the light exit surface" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 6).  "[The laser rod having] a second end face opposite the first end face" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 6).  "[The laser rod having] a lateral surface" (col. 2, lines 33-37 and Fig. 1, pts. 2 and 4).  

Regarding claim 7, Reed discloses, "Wherein the light exit surface is planar and extends at least one of perpendicularly to the longitudinal axis of the laser medium and parallel to the second end face of the laser rod" (col. 3, lines 47-50 and Fig. 1, pts. 6).  

Regarding claim 8, the combination of Reed, Hermann, and Bendett does not explicitly disclose, "A reflective coating applied on at least one of the second end face, the lateral surface, and the at least one chamfer."  The examiner takes Official Notice of the fact that it was known in the art to employ a reflective coating on an end of a laser crystal so as to provide a highly reflective end mirror of the laser cavity in which the laser medium is incorporated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat one end of the laser crystal with a highly reflective coating, since such a coating allows the highly reflective end mirror to be integrated with the laser gain medium.

Regarding claim 9, Reed discloses, "Wherein the laser medium has a cross-sectional area which is uniform over a part of a length of the laser medium perpendicular to a longitudinal axis of the laser medium" (Fig. 1, pts. 2 and 4, where the cross sectional area of 2 is uniform between grooves 8 and chamfers 8 due to 4 not varying between those regions).  

Regarding claim 10, Reed discloses, "Wherein relative to a cross-sectional area perpendicular to a longitudinal axis of the laser medium, the light exit surface is at least one of smaller, is laterally offset, is geometrically dissimilar, has a different number of vertices" (Fig. 1, pts. 2, 4, 6, and 8, where chamfers 8 reduce the width of 4 to achieve the surface 6).  

Regarding claim 11, Reed does not explicitly disclose, "Wherein the boundary which is defined by one of a circumferential chamfer and a circumferential groove."  Hermann discloses, "Wherein the boundary which is defined by one of a circumferential chamfer and a circumferential groove" (p. [0105] and Fig. 12, pts. 123, where the chamfer is necessarily a circumferential chamfer when configured as an aperture like the groove of Reed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann for the reasons provided above regarding claim 1.  

Regarding claim 12, Reed discloses, "[The light exit surface] has boundaries which are defined by one of a plurality of chamfers and a plurality of grooves" (Fig. 1, pts. 6 and 8).  
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "Wherein the light exit surface is rectangular."  The examiner takes Official Notice of the fact that it was known in the art to shape the exit face of a laser rod to be square so as to produce a beam having a corresponding cross sectional area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a square exit face of the laser device, since modification of the shape of the beam exit surface produces alterations on the shape of the beam emitted.

Regarding claim 13, Reed discloses, "Wherein the light exit surface is circular or elliptic and is bounded by a cone-shaped chamfer in such a way that the chamfer is defined by a surface on a cone whose axis extends parallel or obliquely with respect to a longitudinal axis of the laser medium" (col. 2, lines 33-41 and Fig. 1, pts. 6 and 8).  

Regarding claim 14, Reed discloses, "Wherein the light exit surface is geometrically dissimilar relative to a cross-sectional area perpendicular to a longitudinal axis of the laser medium" (col. 3, lines 13-17).  

Regarding claim 15, Reed discloses, "A laser-active material for a stimulated emission of photons embedded in the host material" (col. 3, line 43).  

Regarding claim 16, the combination of Reed and Hermann does not explicitly disclose, "Wherein the host material is selected from a group of phosphate glasses having laser-active material therein."  "The laser-active material including ytterbium ions and/or erbium ions."  Bendett discloses, "Wherein the host material is selected from a group of phosphate glasses having laser-active material therein" (p. [0075]).  "The laser-active material including ytterbium ions and/or erbium ions" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett for the reasons provided above regarding claim 1.  

Regarding claim 17, Reed discloses, "Wherein the laser-active material consists of at least one of ytterbium ions, erbium ions, neodymium ions, praseodymium ions, samarium ions, europium ions, gadolinium ions, terbium ions, dysprosium ions, holmium ions, thulium ions, cerium ions, chromium ions, cobalt ions, vanadium ions, nickel ions, molybdenum ions, and titanium ions" (col. 3, line 43).  

Regarding claim 18, the combination of Reed and Hermann does not explicitly disclose, "Wherein at least one of a concentration of the ytterbium ions is in a range of 5×1020 cm-3 to 30×1020 cm-3, a concentration of the erbium ions is in a range of 0.1×1020 cm-3 to 2×1020 cm-3, a concentration of the chromium ions is in a range of 0 to 0.2×1020 cm-3, and a concentration of the neodymium ions is in a range of 0.1×1020 cm-3 to 10×1020 cm-3."  Bendett discloses, "Wherein at least one of a concentration of the ytterbium ions is in a range of 5×1020 cm-3 to 30×1020 cm-3, a concentration of the erbium ions is in a range of 0.1×1020 cm-3 to 2×1020 cm-3, a concentration of the chromium ions is in a range of 0 to 0.2×1020 cm-3, and a concentration of the neodymium ions is in a range of 0.1×1020 cm-3 to 10×1020 cm-3" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett for the reasons provided above regarding claim 1.  

Regarding claim 19, Reed discloses, "A laser medium for generating a laser light" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium is in a solid state" (col. 3, lines 42-56 and Fig. 1, pt. 2).  "The laser medium includes a light exit surface, through which the laser light exits from the laser medium during laser operation" (col. 3, lines 1-9 and Fig. 2, pts. 6 and 20).  "A pump source for introducing pump light into the laser medium" (col. 2, lines 50-55 and Fig. 1, pt. 17).  "A resonator for multiple reflection of photons" (col. 2, lines 50-55 and Fig. 1).  Reed does not explicitly disclose, "The light exit surface has a boundary which is defined by at least one chamfer."  "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  "Wherein during laser operation the at least one chamfer serves as an aperture stop in order to shape a specific beam profile."  Hermann discloses, "The light exit surface has a boundary which is defined by at least one chamfer" (p. [0105] and Fig. 12, pts. 123).  "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  "Wherein during laser operation the at least one chamfer serves as an aperture stop in order to shape a specific beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann for the reasons provided above regarding claim 1.  
The combination of Reed and Hermann does not explicitly disclose, "The laser medium being a phosphate glass as a host material."  Bendett discloses, "The laser medium being a phosphate glass as a host material" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett for the reasons provided above regarding claim 1.  
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "Wherein the resonator has one of an output coupling mirror formed by a partly reflective coating and an end mirror formed by a highly reflective coating."  The examiner takes Official Notice of the fact that it was known in the art to employ a reflective coating on an end of a laser crystal so as to provide a highly reflective end mirror of the laser cavity in which the laser medium is incorporated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat one end of the laser crystal with a highly reflective coating, since such a coating allows the highly reflective end mirror to be integrated with the laser gain medium.
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "The laser medium having a ratio of surface area to volume that is between 2 and 8 mm-1."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Reed discloses, "Providing a laser medium having a light exit surface, a lateral surface, and at least one edge" (col. 2, lines 33-37 and Fig. 1, pts. 2, 4, and 6).  "The at least one edge forms a transition between the light exit surface and the lateral surface of the laser medium" (col. 2, lines 33-37 and Fig. 1, pts. 4, 6, and 8).  Reed does not explicitly disclose, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile."  "Wherein during laser operation the at least one chamfer serves as an aperture stop in order to shape a specific beam profile."  Hermann discloses, "The light exit surface serving as an aperture and the at least one chamfer serves as an aperture stop in order to shape a specific laser beam profile" (p. [0105] and Fig. 12, pts. 123).  "Wherein during laser operation the at least one chamfer serves as an aperture stop in order to shape a specific beam profile" (p. [0105] and Fig. 12, pts. 123).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed with the teachings of Hermann for the reasons provided above regarding claim 1.  
The combination of Reed and Hermann does not explicitly disclose, "The laser medium being a phosphate glass as a host material."  Bendett discloses, "The laser medium being a phosphate glass as a host material" (p. [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Reed and Hermann with the teachings of Bendett for the reasons provided above regarding claim 1.  
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "Chamfering the at least one edge by at least one of grinding, polishing, and milling away the at least one edge to form at least one chamfer."  The examiner takes Official Notice of the fact that it was known in the art to grind, polish, or mill a laser gain medium so as to create a chamfered edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the prior art chamfering may be imposed through one of the noted processes, since such processes are art recognized suitable techniques for producing the required shape.
The combination of Reed, Hermann, and Bendett does not explicitly disclose, "The laser medium having a ratio of surface area to volume that is between 2 and 8 mm-1."  The examiner takes Official Notice of the facts 1) it was known in the art that a greater laser medium volume produces greater levels of laser energy and 2) it was known in the art that an increased surface area of an active medium improves heat dissipation from the active medium. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of surface area to volume to be within the noted range so as to achieve a useful balance between laser energy produced and heat dissipation from the laser crystal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Throughout this Office Action, references will be made to the Final Rejection mailed 16 May 2022 ("Office Act."), Applicant's Response dated 18 July 2022 ("Response"), and the original disclosure filed 17 July 2019 ("Spec.").